Citation Nr: 1517170	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-42 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial rating for bulimia nervosa.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from of an August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
While the Veteran had in the course of her appeal requested a Board hearing, she withdrew that request in statements submitted in December 2014 and March 2015.  

The Board further notes that the Veteran had appointed the Disabled American Veterans to represent her.  In correspondence dated in December 2014 she stated that she did not know why the Disabled American Veterans organization was claiming to represent her.  Therefore, the Board has concluded that she no longer desires to be represented by that organization.


REMAND

Additional development is required before the Board decides the issues on appeal.  

The Veteran in December 2014 submitted a list of past employers, which she had previously reported in a submission accompanying her TDIU claim in May 2008.  The RO has yet to seek records from several of these sources that could be supportive of the Veteran's claims.  

The Veteran has asserted that she has significant occupational impairment associated with her service-connected posttraumatic stress disorder (PTSD) and her service-connected bulimia nervosa.  At a VA examination in February 2011 addressing her PTSD, the examiner noted that the Veteran's bulimia nervosa was not an eating disorder, but rather was a reaction developed as a coping mechanism following her sexual assault in service.  This assessment was affirmed by the VA examiner in August 2014.  

Thus, while the Veteran's bulimia nervosa has been rated by the RO as noncompensably disabling because it does not constitute an eating disorder and does not result in eating-disorder-related impairments such as loss of weight, there is presented the possibility of the bulimia nervosa significantly interfering with work functioning.  The Veteran suggested this in a December 2009 submission, indicating that when she was working at a hotel she vomited several times per day due to stress.  

Additionally, while the Veteran was afforded an additional VA examination in August 2014 addressing her PTSD, the examiner indicated that the Veteran's Veterans Health Administration (VHA) treatment records were reviewed but her claims file was not.  Absent review of the relevant evidence of record, the examination is not adequate for the Board's adjudication.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Moreover, a VA medical opinion addressing the impact of all of the Veteran's service-connected disabilities on her employability would be helpful in the Board's adjudication of the appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the issues on appeal.

2.  With the Veteran's cooperation, the RO or the AMC should request pertinent information from the Veteran's past employers for which records have not previously been sought.  (The Veteran listed past employers in a May 2008 submission, as well as recently in a December 2014 submission.)  The RO/AMC should request records of intervals of employment, any evaluations of work functioning, and any records of psychiatric or other medical care or evaluation as may be pertinent to her service-connected disabilities and any associated work impairment.  

3.  Any records of disability claims should also be sought from the Social Security Administration (SSA).

4.  Then, the Veteran should be afforded a VA examination by one or more examiners with sufficient expertise to determine the manifestations of her bulimia nervosa and her PTSD, and the impact of all of her service-connected disabilities on her employability.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated tests or studies should be performed.

The RO or the AMC should ensure that the appropriate examiner identifies all current manifestations of the Veteran's bulimia nervosa and PTSD, and that all information required to rate the Veteran's bulimia nervosa is provided.  In addition, the appropriate examiner or examiners should provide an opinion concerning the impact of all of the service-connected disabilities on the Veteran's employability, to include an opinion as to whether the disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with her education and occupational background.

The rationale for all opinions expressed should also be provided.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




